EXHIBIT A



To the Agreement of Purchase and Sale of Assets

dated June 15, 2009 by and between

Aurelio Resource Corp. and C3 Resources, Inc.

 

Carlin-Cortez Corridor Project

Eureka County, Nevada

Claim Block

Claim #'s

NMC

Doc #

Book

Page

JN18

 

 

T31N, R50E, Sections 1,12,13 and T31N, R51E, Sections 7,8,17,18,19,20

 

 

1-22

1-22

952964-952985

209334-209355

457

127-148

























JM 12

 

 

T31N, R50E, Sections 1,11,12,13 and T31N, R51E, Sections 7,18

 

 

1-24

1-24

952986-953009

209276-209299

457

69-92

























JM24

 

 

T31N, R50E, Sections 13,14,23,24,25,26 and T31N, R51E, Sections 19,30

 

 

1-34

1-34

953010-953043

209300-209333

457

93-126

























JM36

 

 

T31N, R50E, Sect 25,26,35,36 and T31N, R51E, Sect 31 and

 

 







T30N, R50E, Sect 1 and T30N, R51E, Sect 6





1-43

1-43

953595-953637

209370-209412

457

195-237

























KN6

 

 

T31N, R50E, Sect 36 and T 31N, R51E, Sect 31 and

 

 







T30N, R50E, Sec 1,12 and T30N, R51E, Sec 6,7





1-34

1-34

953561-953594

209413-209446

457

238-271

























KN18

 

 

T30N, R50E, Sections 13,24 and T30N, R51E, Sections 7,8,17,18,19,20

 

 

2-34

2-34

953714-953746

209589-209621

457

416-448

Claim Block

Claim #'s

NMC

Doc #

Book

Page

KN20

 

 

T30N, R51E, Sections 16,17,18,19,20,21,28,29,30

 

 

1-34

1-2

944908-944909

207694-207695

451

106-107

 

3-34

952852-952883

209208-209239

457

1-32

























KN30

 

 

T30N, R50E, Sections 25,36 and T30N, R51E, Sections 19,20,29,30,31,32

 

 

1-34

1-8

952884-952891

209240-209247

457

33-40



9-10

944906-944907

207697-207698

451

108-109

 

11-34

952892-952915

209248-209271

457

41-64

























KM12

 

 

T30N, R50E, Sections 1,2,11,12,13,14 and T30N, R51E, Sections 7

 

 

1-34

1-34

953747-953780

209520-209553

457

347-380

























KM24

 

 

T30N, R50E, Sections 13,14,23,24,25,26 and T30N, R51E, Sections 18,19

 

 

1-4

1-4

953781-953784

209554-209557

457

381-384

6

6

953786

209559

457

386

8

8

953788

209561

457

388

10

10

953790

209563

457

390

25

25

953805

209578

457

405

27-32

27-32

953807-953812

209580-209585

457

407-412

























KM36

 

 

T30N, R50E, Sections 25,35,36 and T29N, R50E, Sections 1,2

 

 

1-7

1-7

953815-953821

209451-209457

457

275-281

9-10

9-10

953823-953824

209459-209460

457

283-284

12-34

12-34

953826-953848

209462-209484

457

286-308

























LN6

 

 

T29N, R51E, Sections 6 and T29N, R50E, Sections 1

 

 

1-34

1-9

953849-953857

209485-209493

457

309-317

Claim Block

Claim #'s

NMC

Doc #

Book

Page

LN6

10

944904

207700

451

110



11-18

953858-953865

209494-209501

457

318-325



19

944905

207701

451

111

 

20-34

953866-953880

209502-209516

457

326-340

























LM2

 

T29N, R50E, Sections 1,2,3 and T30N, R50E, Sections 35,36

1-40

1-40

950104-950143

209061-209100

456

188-227

























LM4

 

T29N, R50E, Sections 3,4,5 and T30N, R50E, Sections 33,34

1-40

1-40

950144-950183

209101-209140

456

228-267

























LM10

 

 

T29N, R50E, Sections 2,3,4,9,10,11,15,16

 

 

1-34

1-34

949907-949940

208987-209020

456

106-139

























LM12

 

 

T29N, R50E, Sections 1,2,11,12,13,14 and T29N, R51E, Sections 7,18

 

 

1-34

1-2

949941-949942

209021-209022

456

140-141



3-4

944910-944911

207691-207692

451

104-105

 

5-34

949943-949972

209023-209052

456

142-171

























 

 

 

T29N, R50E, Sections 10,11,12,13,14,15,22,23,24

 

 

LM14

1-6

958730-958735

210166-210171

459

256-261

1-34

7-10

944916-944919

207681-207684

451

96-99

 

11-34

958736-958759

210172-210195

459

262-285

























LM16

 

 

T29N,R50E, Sections 8,9,10,15,16,17,20,21,22

 

 

1-34

1-14

949851-949864

208859-208872

455

325-338













Claim Block

Claim #'s

NMC

Doc #

Book

Page

LM16

15-18

944912-944915

207686-207689

451

100-103

 

19-34

949865-949880

208873-208888

455

339-354

























LM18

 

 

T29N, R49E Sections 12,13,24 and T29N, R50E, Sections 7,8,17,18,19,20

 

 

1-34

1-34

949318-949351

208498-208531

454

262-295

























LM20

 

 

T29N, R50E, Sections 16,17,18,19,20,21,28,29,30

1-34

1-34

950264-950297

209155-209188

456

316-349

























LM30

 

 

T29N, R49E, Sections 24,25,36 and T29N, R50E, Sections 19,20,29,30,31,32

 

 

1-7

1-7

953959-953965

209692-209698

458

70-76

9-34

9-34

953967-953992

209700-209725

458

78-103

























LL24

 

 

T29N, R49E, Sections 13,14,23,24,25,26 and T29N, R50E, Sections 18,19,30

 

 

1-34

1-34

949352-949385

208464-208497

454

228-261

























LL26

 

 

T29N, R49E, Sections 22,23,24,25,26,27,34,35,36

 

 

1-34

1-34

953993-954026

209624-209657

458

2-35

























LL36

 

 

T29N, R49E, Sections 25,26,35,36 and T29N, R50E, Sections 30,31 and

 

 







T28N, R49E, Sections 1,2 and T28N, R50E, Sections 6





1-34

1-34

954027-954060

209658-209691

458

36-69

























ML4

 

 

T28N, R49E, Sections 3,4,5,8,9,10 and T29N, R49E, Sections 32,33,34

 

 

1-34

1-34

954937-954970

209777-209810

458

184-217

Claim Block

Claim #'s

NMC

Doc #

Book

Page

ML18

 

 

T28N, R48E, Sections 12,13,24 and T28N, R49E, Sections 7,18,19

 

 

1-22

1-22

956700-956721

210025-210046

459

67-88

























MK24

 

 

T28N, R48E, Sections 23,24,25,26 and T28N, R49E, Sections 19,30

 

 

1-19

 

956389-956407

209932-209950

458

399-417

























MK26

 

T28N, R48E, Sections 22,23,24,25,26,27,35

 

1-34

 

956408-956441

209951-209984

458

418-451

























MK34

 

 

T28N, R48E, Sections 26,27,34,35 and T27N, R48E, Sections 3,4

 

 

1-34

1-34

956355-956388

209986-210019

459

1-34

























 

Other Related Assets - Carlin-Cortez Corridor Project

All claims staked / recorded by and held in the name of C3 Resources, Inc.

All historic exploration data, maps, reports and/or other technical information
related to the Carlin-Cortez Corridor project.

Pending Letter of Intent concerning option agreement for JKR Gold Resources,
Inc. to acquire C3 Resources' interest in the Carlin-Cortez Corridor project.

 

 

Crescent Valley North

Sections 4 & 5, T30N, R51E

Sections 28, 29, 30, 31, 32 & 33, T31N, R51E

Eureka County, Nevada

 

 

Eureka

Eureka











Eureka

Eureka





NMC



County

County







NMC



County

County

Claim Name



Number



Book #

Page #



Claim Name



Number



Book #

Page #



























CVN 1



836897



356

14



CVN 87



931062



439

227

CVN 2



836898



356

15



CVN 88



931063



439

228

CVN 3



836899



356

16



CVN 89



931064



439

229

CVN 4



836900



356

17



CVN 90



931065



439

230

CVN 5



836901



356

18



CVN 91



931066



439

231

CVN 6



836902



356

19



CVN 92



931067



439

232

CVN 7



836903



356

20



CVN 93



931068



439

233

CVN 8



836904



356

21



CVN 94



931069



439

234

CVN 9



836905



356

22



CVN 95



931070



439

235

CVN 10



836906



356

23



CVN 96



931071



439

236

CVN 11



836907



356

24



CVN 97



931072



439

237

CVN 12



836908



356

25



CVN 98



931073



439

238

CVN 13



836909



356

26



CVN 99



931074



439

239

CVN 14



836910



356

27



CVN 100



931075



439

240

CVN 15



862055



375

123



CVN 101



931076



439

241

CVN 16



862056



375

124



CVN 102



931077



439

242

CVN 17



862057



375

125



CVN 103



931078



439

243

CVN 18



862058



375

126



CVN 104



931079



439

244

CVN 19



836911



356

28



CVN 105



931080



439

245

CVN 20



836912



356

29



CVN 106



931081



439

246

CVN 21



836913



356

30



CVN 107



931082



439

247

CVN 22



836914



356

31



CVN 108



931083



439

248

CVN 23



836915



356

32



CVN 109



931084



439

249

CVN 24



836916



356

33



CVN 110



931085



439

250

CVN 25



836917



356

34



CVN 111



931086



439

251

CVN 26



836918



356

35



CVN 112



931087



439

252

CVN 27



836919



356

36



CVN 113



931117



439

265

CVN 28



836920



356

37



CVN 114



931118



439

266

CVN 29



836921



356

38



CVN 115



931119



439

267

CVN 30



836922



356

39



CVN 116



931120



439

268

CVN 31



836923



356

40



CVN 117



931121



439

269

CVN 32



836924



356

41



CVN 118



931122



439

270

CVN 33



862059



375

127



CVN 119



931123



439

271

CVN 34



862060



375

128



CVN 120



931124



439

272

CVN 35



862061



375

129



CVN 121



931125



439

273

CVN 36



862062



375

130



CVN 122



931126



439

274

CVN 37



862063



375

131



CVN 123



931127



439

275

CVN 38



862064



375

132



CVN 124



931128



439

276

CVN 39



862065



375

133



CVN 125



931129



439

277

CVN 40



862066



375

134



CVN 126



931130



439

278

CVN 41



862067



375

135



CVN 127



931131



439

279

CVN 42



862068



375

136



CVN 128



931132



439

280

CVN 43



862069



375

137



CVN 129



931133



439

281

CVN 44



862070



375

138



CVN 130



931134



439

282

CVN 45



862071



375

139



CVN 131



931135



439

283

CVN 46



862072



375

140



CVN 132



931136



439

284

CVN 47



862073



375

141



CVN 133



931137



439

285

CVN 48



862074



375

142



CVN 134



931138



439

286

CVN 49



862075



375

143



CVN 135



931139



439

287

CVN 50



862076



375

144



CVN 136



931140



439

288









Eureka

Eureka











Eureka

Eureka





NMC



County

County







NMC



County

County

Claim Name



Number



Book #

Page #



Claim Name



Number



Book #

Page #



























CVN 51



862077



375

145



CVN 137



931141



439

289

CVN 52



862078



375

146



CVN 138



931142



439

290

CVN 53



862079



375

147



CVN 139



931143



439

291

CVN 54



862080



375

148



CVN 140



931088



439

253

CVN 55



862081



375

149



CVN 141



931089



439

254

CVN 56



862082



375

150



CVN 142



931090



439

255

CVN 57



862083



375

151



CVN 143



931091



439

256

CVN 58



862084



375

152



CVN 144



931092



439

257

CVN 59



862085



375

153



CVN 145



931093



439

258

CVN 60



862086



375

154



CVN 146



931094



439

259

CVN 61



862087



375

155



CVN 147



931095



439

260

CVN 62



862088



375

156



CVN 148



931096



439

261

CVN 63



862089



375

157



CVN 149



931097



439

262

CVN 64



862090



375

158



CVN 150



931098



439

263

CVN 65



862091



375

159



CVN 151



931099



439

264

CVN 66



862092



375

160



CVN 152



1003113



484

261

CVN 67



862093



375

161



CVN 153



1003114



484

262

CVN 68



862094



375

162



CVN 154



1003115



484

263

CVN 69



862095



375

163



CVN 155



1003116



484

264

CVN 70



862096



375

164



CVN 156



1003117



484

265

CVN 71



862097



375

165



CVN 157



1003118



484

266

CVN 72



862098



375

166



CVN 158



1003119



484

267

CVN 73



862099



375

167



CVN 159



1003120



484

268

CVN 74



862100



375

168



CVN 160



1003121



484

269

CVN 75



862101



375

169



CVN 161



1003122



484

270

CVN 76



862102



375

170



CVN 162



1003123



484

271

CVN 77



931052



439

217



CVN 163



1003124



484

272

CVN 78



931053



439

218



CVN 164



1003125



484

273

CVN 79



931054



439

219



CVN 165



1003126



484

274

CVN 80



931055



439

220



CVN 166



1003127



484

275

CVN 81



931056



439

221



CVN 167



1003128



484

276

CVN 82



931057



439

222



CVN 168



1003129



484

277

CVN 83



931058



439

223



CVN 169



1003130



484

278

CVN 84



931059



439

224



CVN 170



1003131



484

279

CVN 85



931060



439

225



CVN 171



1003132



484

280

CVN 86



931061



439

226



CVN 172



1003133



484

281

 

Other Related Assets - Crescent Valley North Project

Underlying lease agreement dated August 25, 2008 by and between KM Exploration,
Ltd. and SY Resources Acquisition, Inc.

SY Resources' interests in the Crescent Valley North lease were acquired by and
assigned to C3 Resources, Inc. on September 5, 2008.

All historic exploration data, maps, reports and/or other technical information
related to the Crescent Valley North project.

Pending Letter of Intent concerning option agreement for JKR Gold Resources,
Inc. to acquire C3 Resources' interest in the Crescent Valley North project.

 

 

Horse Creek Claims

Sections 13, 22, 23, 24, 25, 26, 27, 35 & 36, T27N, R49E

Sections 19, 30 & 31, T27N, R50E

Section 1, T26N, R49E

Sections 6 & 7, T26N, R50E

Eureka County, Nevada

Eureka











Eureka





NMC



County







NMC



County

Claim Name



Number



Document #



Claim Name



Number



Document #























HC 1



827826



177693



HC 96



892622



196471

HC 2



827827



177694



HC 97



892623



196472

HC 3



827828



177695



HC 98



892624



196473

HC 4



827829



177696



HC 99



892625



196474

HC 5



827830



177697



HC 100



909042



201233

HC 6



827831



177698



HC 101



909043



201234

HC 7



827832



177699



HC 102



909044



201235

HC 8



827833



177700



HC 103



909045



201236

HC 9



827834



177701



HC 104



909046



201237

HC 10



827835



177702



HC 105



909047



201238

HC 11



827836



177703



HC 106



909048



201239

HC 12



827837



177704



HC 107



909049



201240

HC 13



827838



177705



HC 108



909050



201241

HC 14



827839



177706



HC 109



909051



201242

HC 15



827840



177707



HC 110



909052



201243

HC 16



827841



177708



HC 111



909053



201244

HC 17



827842



177709



HC 112



909054



201245

HC 18



827843



177710



HC 113



909055



201246

HC 19



827844



177711



HC 114



909056



201247

HC 20



827845



177712



HC 115



909057



201248

HC 21



838667



179454



HC 116



909058



201249

HC 22



838668



179455



HC 117



909059



201250

HC 23



838669



179456



HC 118



909060



201251

HC 24



838670



179457



HC 119



909061



201252

HC 25



838671



179458



HC 120



909062



201253

HC 26



838672



179459



HC 121



909063



201254

HC 27



838673



179460



HC 122



909064



201255

HC 28



838674



179461



HC 123



909065



201256

HC 29



838675



179462



HC 124



909066



201257

HC 30



838676



179463



HC 125



909067



201258









Eureka











Eureka





NMC



County







NMC



County

Claim Name



Number



Document #



Claim Name



Number



Document #























HC 31



838677



179464



HC 126



909068



201259

HC 32



838678



179465



HC 127



909069



201260

HC 33



838679



179466



HC 128



909070



201261

HC 34



838680



179467



HC 129



909071



201262

HC 35



838681



179468



HC 130



909072



201263

HC 36



838682



179469



HC 131



909073



201264

HC 37



838683



179470



HC 132



909074



201265

HC 38



838684



179471



HC 133



909075



201266

HC 39



838685



179472



HC 134



909076



201267

HC 40



838686



179473



HC 135



909077



201268

HC 41



838687



179474



HC 136



909078



201269

HC 42



838688



179475



HC 137



909079



201270

HC 43



838689



179476



HC 138



909080



201271

HC 44



838690



179477



HC 139



909081



201272

HC 45



838691



179478



HC 140



909082



201273

HC 46



838692



179479



HC 141



909083



201274

HC 47



838693



179480



HC 142



909084



201275

HC 48



838694



179481



HC 143



909085



201276

HC 49



838695



179482



HC 144



909086



201277

HC 50



838696



179483



HC 145



909087



201278

HC 51



892577



196426



HC 146



909088



201279

HC 52



892578



196427



HC 147



909089



201280

HC 53



892579



196428



HC 148



909090



201281

HC 54



892580



196429



HC 149



909091



201282

HC 55



892581



196430



HC 150



909092



201283

HC 56



892582



196431



HC 151



909093



201284

HC 57



892583



196432



HC 152



909094



201285

HC 58



892584



196433



HC 153



909095



201286

HC 59



892585



196434



HC 154



909096



201287

HC 60



892586



196435



HC 155



909097



201288

HC 61



892587



196436



HC 156



909098



201289

HC 62



892588



196437



HC 157



909099



201290

HC 63



892589



196438



HC 158



909100



201291

HC 64



892590



196439



HC 159



909101



201292

HC 65



892591



196440



HC 160



909102



201293

HC 66



892592



196441



HC 161



909103



201294

HC 67



892593



196442



HC 162



909104



201295

HC 68



892594



196443



HC 163



909105



201296

HC 69



892595



196444



HC 164



909106



201297

HC 70



892596



196445



HC 165



909107



201298

HC 71



892597



196446



HC 166



909108



201299

HC 72



892598



196447



HC 167



909109



201300

HC 73



892599



196448



HC 168



909110



201301

HC 74



892600



196449



HC 169



909111



201302

HC 75



892601



196450



HC 170



909112



201303

HC 76



892602



196451



HC 171



909113



201304

HC 77



892603



196452



HC 172



909114



201305

HC 78



892604



196453



HC 173



909115



201306

HC 79



892605



196454



HC 174



909116



201307

HC 80



892606



196455



HC 175



909117



201308









Eureka











Eureka





NMC



County







NMC



County

Claim Name



Number



Document #



Claim Name



Number



Document #























HC 81



892607



196456



HC 176



909118



201309

HC 82



892608



196457



HC 177



909119



201310

HC 83



892609



196458



HC 178



909120



201311

HC 84



892610



196459



HC 179



909121



201312

HC 85



892611



196460



HC 180



909122



201313

HC 86



892612



196461



HC 181



909123



201314

HC 87



892613



196462



HC 182



909124



201315

HC 88



892614



196463



HC 183



909125



201316

HC 89



892615



196464



HC184



909126



201317

HC 90



892616



196465



HC 185



909127



201318

HC 91



892617



196466



HC 186



909128



201319

HC 92



892618



196467



HC 187



909129



201320

HC 93



892619



196468



HC 196



909130



201321

HC 94



892620



196469



HC 197



909131



201322

HC 95



892621



196470













 

Other Related Assets - Horse Creek Project

Underlying lease agreement dated August 25, 2008 by and between KM Exploration,
Ltd. and SY Resources Acquisition, Inc.

SY Resources' interests in the Horse Creek lease were acquired by and assigned
to C3 Resources, Inc. on September 5, 2008.

All land historic exploration data, maps, reports and/or other technical
information related to the Horse Creek project.

 

 

Indian Creek

Section 5 & 6, T27N, R54E

Sections 28, 29, 30, 31 & 32, T28N, R54E

Elko County, Nevada

Elko











Elko





NMC



County







NMC



County

Claim Name



Number



Document #



Claim Name



Number



Document #























IC 1



952373



572104



IC 45



952397



572128

IC 2



952374



572105



IC 46



952398



572129

IC 3



952375



572106



IC 47



952399



572130

IC 4



952376



572107



IC 48



952400



572131

IC 5



952377



572108



IC 49



952401



572132

IC 6



952378



572109



IC 50



952402



572133









Elko











Elko





NMC



County







NMC



County

Claim Name



Number



Document #



Claim Name



Number



Document #























IC 7



948632



570349



IC 51



948644



570361

IC 8



948633



570350



IC 52



948645



570362

IC 9



948634



570351



IC 53



948646



570363

IC 10



948635



570352



IC 54



948647



570364

IC 11



948636



570353



IC 55



972642



585249

IC 12



948637



570354



IC 56



972643



585250

IC 13



948638



570355



IC 57



972644



585251

IC 14



948639



570356



IC 58



972645



585252

IC 15



948640



570357



IC 59



972646



585253

IC 16



948641



570358



IC 60



972647



585254

IC 17



948642



570359



IC 61



972648



585255

IC 18



948643



570360



IC 62



972649



585256

IC 19



972634



585241



IC 63



972650



585257

IC 20



972635



585242



IC 64



972651



585258

IC 21



972636



585243



IC 65



972652



585259

IC 22



972637



585244



IC 66



972653



585260

IC 23



972638



585245



IC 67



972654



585261

IC 24



972639



585246



IC 68



972655



585262

IC 25



972640



585247



IC 69



972656



585263

IC 26



972641



585248



IC 70



972657



585264

IC 27



952379



572110



IC 71



952403



572134

IC 28



952380



572111



IC 72



952404



572135

IC 29



952381



572112



IC 73



952405



572136

IC 30



952382



572113



IC 74



952406



572137

IC 31



952383



572114



IC 75



952407



572138

IC 32



952384



572115



IC 76



952408



572139

IC 33



952385



572116



IC 77



952409



572140

IC 34



952386



572117



IC 78



952410



572141

IC 35



952387



572118



IC 79



952411



572142

IC 36



952388



572119



IC 80



952412



572143

IC 37



952389



572120



IC 81



952413



572144

IC 38



952390



572121



IC 82



952414



572145

IC 39



952391



572122



IC 83



952415



572146

IC 40



952392



572123



IC 84



952416



572147

IC 41



952393



572124



IC 85



952417



572148

IC 42



952394



572125



IC 86



952418



572149

IC 43



952395



572126



IC 87



952419



572150

IC 44



952396



572127



IC 88



952420



572151

 

Other Related Assets - Indian Creek Project

Underlying lease agreement dated August 25, 2008 by and between KM Exploration,
Ltd. and SY Resources Acquisition, Inc.

SY Resources' interests in the Indian Creek lease were acquired by and assigned
to C3 Resources, Inc. on September 5, 2008.

All historic exploration data, maps, reports and/or other technical information
related to the Indian Creek project.

 

 

Iron Butte

Sections 13 & 24, T26N, R43E

Sections 18 & 19, T26N, R44E

Lander County, Nevada

Lander











Lander





NMC



County







NMC



County

Claim Name



Number



Document #



Claim Name



Number



Document #























IB 1



826515



221403



IB 44



1002739



253324

IB 2



826516



221404



IB 45



1002740



253325

IB 3



826517



221405



IB 46



1002741



253326

IB 4



826518



221406



IB 47



1002742



253327

IB 5



826519



221407



IB 48



1002743



253328

IB 6



975866



250076



IB 49



1002744



253329

IB 7



975867



250077



IB 50



1002745



253330

IB 8



975868



250078



IB 51



1002746



253331

IB 9



975869



250079



IB 52



1002747



253332

IB 10



975870



250080



IB 53



1002748



253333

IB 11



975871



250081



IB 54



1002749



253334

IB 12



975872



250082



IB 55



1002750



253335

IB 13



975873



250083



IB 56



1002751



253336

IB 14



975874



250084



IB 57



1002752



253337

IB 15



975875



250085



IB 58



1002753



253338

IB 16



975876



250086



IB 59



1002754



253339

IB 17



975877



250087



IB 60



1002755



253340

IB 18



975878



250088



IB 61



1002756



253341

IB 19



975879



250089



IB 62



1002757



253342

IB 20



975880



250090



IB 63



1002758



253343

IB 21



975881



250091



IB 64



1002759



253344

IB 22



975882



250092



IB 65



1002760



253345

IB 23



975883



250093



IB 66



1002761



253346

IB 24



975884



250094



IB 67



1002762



253347

IB 25



975885



250095



IB 68



1002763



253348

IB 26



975886



250096



IB 69



1002764



253349

IB 27



975887



250097



IB 70



1002765



253350

IB 28



975888



250098



IB 71



1002766



253351

IB 29



975889



250099



IB 72



1002767



253352

IB 30



975890



250100



IB 73



1002768



253353

IB 31



975891



250101



IB 74



1002769



253354

IB 32



975892



250102



IB 75



1002770



253355

IB 33



975893



250103



IB 76



1002771



253356

IB 34



975894



250104



IB 77



1002772



253357

IB 35



975895



250105



IB 78



1002773



253358

IB 36



975896



250106



IB 79



1002774



253359









Lander











Lander





NMC



County







NMC



County

Claim Name



Number



Document #



Claim Name



Number



Document #























IB 37



1002732



253317



IB 80



1002775



253360

IB 38



1002733



253318



IB 81



1002776



253361

IB 39



1002734



253319



IB 82



1002777



253362

IB 40



1002735



253320



IB 83



1002778



253363

IB 41



1002736



253321



IB 84



1002779



253364

IB 42



1002737



253322



IB 85



1002780



253365

IB 43



1002738



253323



IB 86



1002781



253366

 

Other Related Assets - Iron Butte Project

Underlying lease agreement dated August 25, 2008 by and between KM Exploration,
Ltd. and SY Resources Acquisition, Inc.

SY Resources' interests in the Iron Butte lease were acquired by and assigned to
C3 Resources, Inc. on September 5, 2008.

All historic exploration data, maps, reports and/or other technical information
related to the Iron Butte project.

 

 

North Sleeper Project

Sections 2, 3, 4, 9, 10, 11, 33 & 34, T40N, R35E

Humboldt County, Nevada

Humboldt











Humboldt





NMC



County







NMC



County

Claim Name



Number



Document #



Claim Name



Number



Document #























S310 - 1



950214



2007-4254



S310 - 27



950240



2007-4280

S310 - 2



950215



2007-4255



S310 - 28



950241



2007-4281

S310 - 3



950216



2007-4256



S310 - 29



950242



2007-4282

S310 - 4



950217



2007-4257



S310 - 30



950243



2007-4283

S310 - 5



950218



2007-4258



S310 - 31



950244



2007-4284

S310 - 6



950219



2007-4259



S310 - 32



950245



2007-4285

S310 - 7



950220



2007-4260



S310 - 33



950246



2007-4286

S310 - 8



950221



2007-4261



S310 - 34



950247



2007-4287

S310 - 9



950222



2007-4262



S310 - 35



950248



2007-4288

S310 - 10



950223



2007-4263



S310 - 36



950249



2007-4289

S310 - 11



950224



2007-4264



S310 - 37



950250



2007-4290

S310 - 12



950225



2007-4265



S310 - 38



950251



2007-4291

S310 - 13



950226



2007-4266



S310 - 39



950252



2007-4292

S310 - 14



950227



2007-4267



S310 - 40



950253



2007-4293

S310 - 15



950228



2007-4268



S310 - 41



950254



2007-4294









Humboldt











Humboldt





NMC



County







NMC



County

Claim Name



Number



Document #



Claim Name



Number



Document #























S310 - 16



950229



2007-4269



S310 - 42



950255



2007-4295

S310 - 17



950230



2007-4270



S310 - 43



950256



2007-4296

S310 - 18



950231



2007-4271



S310 - 44



950257



2007-4297

S310 - 19



950232



2007-4272



S310 - 45



950258



2007-4298

S310 - 20



950233



2007-4273



S310 - 46



950259



2007-4299

S310 - 21



950234



2007-4274



S310 - 47



950260



2007-4300

S310 - 22



950235



2007-4275



S310 - 48



950261



2007-4301

S310 - 23



950236



2007-4276



S310 - 49



950262



2007-4302

S310 - 24



950237



2007-4277



S310 - 50



950263



2007-4303

S310 - 25



950238



2007-4278



S310 - 51



995073



2008-6964

S310 - 26



950239



2007-4279



S310 - 52



995074



2008-6965

 

Other Related Assets - North Sleeper Project

Underlying lease agreement dated December 7, 2006 by and between CARACOL and C3
Resources, Inc.

All historic exploration data, maps, reports and/or other technical information
related to the North Sleeper project.

Letter of Intent signed on April 7, 2009 with Montezuma Mines Inc.

Joint Venture / Option agreement signed on June 5, 2009 with Montezuma Mines,
Inc., a wholly-owned subsidiary of CMQ Resources, Inc.

 

 

Robinson Creek

Sections 24 & 25, T29N, R53E

Sections 18, 19, 20 & 21, T29N, R54E

Sections 28, 29, 30,31,32,&33, T29N, R54E

Elko County, Nevada

Elko











Elko





NMC



County







NMC



County

Claim Name



Number



Document #



Claim Name



Number



Document #























RC 1



829209



483537



RC 47



838652



491121

RC 2



829210



483538



RC 48



838653



491122

RC 3



829211



483539



RC 49



838654



491123

RC 4



829212



483540



RC 50



838655



491124

RC 5



829213



483541



RC 51



838656



491125

RC 6



829214



483542



RC 52



838657



491126

RC 7



829215



483543



RC 53



838658



491127









Elko











Elko





NMC



County







NMC



County

Claim Name



Number



Document #



Claim Name



Number



Document #























RC 8



829216



483544



RC 54



838659



491128

RC 9



829217



483545



RC 55



838660



491129

RC 10



829218



483546



RC 56



838661



491130

RC 11



829219



483547



RC 57



838662



491131

RC 12



829220



483548



RC 58



838663



491132

RC 13



829221



483549



RC 59



838664



491133

RC 14



829222



483550



RC 60



838665



491134

RC 15



829223



483551



RC 61



838666



491135

RC 16



829224



483552



RC 62



909132



542251

RC 17



829225



483553



RC 63



909133



542252

RC 18



829226



483554



RC 64



909134



542253

RC 19



829227



483555



RC 65



909135



542254

RC 20



829228



483556



RC 66



909136



542255

RC 21



838626



491095



RC 67



909137



542256

RC 22



838627



491096



RC 68



909138



542257

RC 23



838628



491097



RC 69



909139



542258

RC 24



838629



491098



RC 70



909140



542259

RC 25



838630



491099



RC 71



909141



542260

RC 26



838631



491100



RC 72



909142



542261

RC 27



838632



491101



RC 73



909143



542262

RC 28



838633



491102



RC 74



909144



542263

RC 29



838634



491103



RC 75



909145



542264

RC 30



838635



491104



RC 76



909146



542265

RC 31



838636



491105



RC 77



909147



542266

RC 32



838637



491106



RC 78



909148



542267

RC 33



838638



491107



RC 79



909149



542268

RC 34



838639



491108



RC 80



909150



542269

RC 35



838640



491109



RC 81



909151



542270

RC 36



838641



491110



RC 82



909152



542271

RC 37



838642



491111



RC 83



909153



542272

RC 38



838643



491112



RC 84



909154



542273

RC 39



838644



491113



RC 85



909155



542274

RC 40



838645



491114



RC 86



909156



542275

RC 41



838646



491115



RC 87



909157



542276

RC 42



838647



491116



RC 88



909158



542277

RC 43



838648



491117



RC 89



909159



542278

RC 44



838649



491118



RC 90



909160



542279

RC 45



838650



491119



RC 91



909161



542280

RC 46



838651



491120













 

Other Related Assets - Robinson Creek Project

Underlying lease agreement dated August 25, 2008 by and between KM Exploration,
Ltd. and SY Resources Acquisition, Inc.

SY Resources' interests in the Robinson Creek lease were acquired by and
assigned to C3 Resources, Inc. on September 5, 2008.

All historic exploration data, maps, reports and/or other technical information
related to the Robinson Creek project.

 

Safford Canyon

Sections 8, 19, 20, 29 & 30, T31N, R51E

Eureka County, Nevada

Eureka











Eureka





NMC



County







NMC



County

Claim Name



Number



Document #



Claim Name



Number



Document #























WFW 1



945953



207772



WFW 23



945973



207792

WFW 2



925939



204740



WFW 24



925941



204742

WFW 3



945954



207773



WFW 25



945974



207793

WFW 4



945955



207774



WFW 26



945975



207794

WFW 5



945956



207775



WFW 27



945976



207795

WFW 6



925940



204741



WFW 28



945977



207796

WFW 7



945957



207776



WFW 29



945978



207797

WFW 8



945958



207777



WFW 30



945979



207798

WFW 9



945959



207778



WFW 31



945980



207799

WFW 10



945960



207779



WFW 32



945981



207800

WFW 11



945961



207780



WFW 33



945982



207801

WFW 12



945962



207781



WFW 34



945983



207802

WFW 13



945963



207782



WFW 35



945984



207803

WFW 14



945964



207783



WFW 36



945985



207804

WFW 15



945965



207784



WFW 37



945986



207805

WFW 16



945966



207785



WFW 38



945987



207806

WFW 17



945967



207786



WFW 39



945988



207807

WFW 18



945968



207787



WFW 40



945989



207808

WFW 19



945969



207788



WFW 41



945990



207809

WFW 20



945970



207789



WFW 42



945991



207810

WFW 21



945971



207790



WFW 43



945992



207811

WFW 22



945972



207791



WFW 44



945993



207812

 

Other Related Assets - Safford Canyon Project

Underlying lease agreement dated November 30, 2006 by and between WFW Resources
LLC and TTR Resources, Inc.

Effective on November 30, 2006 TTR Resources, Inc. changed its name to C3
Resources, Inc.

All historic exploration data, maps, reports and/or other technical information
related to the Safford Canyon project.

Pending Letter of Intent concerning option agreement for JKR Gold Resources,
Inc. to acquire C3 Resources' interest in the Safford Canyon project.

 

Sand Springs

Sections 3,4,9 & 10, T11N, R21E

Churchill County, Nevada

Churchill











Churchill





NMC



County







NMC



County

Claim Name



Number



Document #



Claim Name



Number



Document #























Randall 1



948501



390454



Randall 40



957871



393327

Randall 2



948502



390455



Randall 41



948539



390492

Randall 3



948503



390456



Randall 42



948540



390493

Randall 4



948504



390457



Randall 43



948541



390494

Randall 5



948505



390458



Randall 44



948542



390495

Randall 6



948506



390459



Randall 45



948543



390496

Randall 7



948507



390460



Randall 46



948544



390497

Randall 8



948508



390461



Randall 47



948545



390498

Randall 9



948509



390462



Randall 48



948546



390499

Randall 10



948510



390463



Randall 49



948547



390500

Randall 11



948511



390464



Randall 50



948548



390501

Randall 12



948512



390465



Randall 51



948549



390502

Randall 13



948513



390466



Randall 52



948550



390503

Randall 14



948514



390467



Randall 53



948551



390504

Randall 15



948515



390468



Randall 54



957872



393328

Randall 16



948516



390469



Randall 55



957873



393329

Randall 17



948517



390470



Randall 56



957874



393330

Randall 18



948518



390471



Randall 57



957875



393331

Randall 19



948519



390472



Randall 58



957876



393332

Randall 20



948520



390473



Randall 59



957877



393333

Randall 21



948521



390474



Randall 60



957878



393334

Randall 22



948522



390475



Randall 61



957879



393335

Randall 23



948523



390476



Randall 62



957880



393336

Randall 24



948524



390477



Randall 63



957881



393337

Randall 25



948525



390478



Randall 64



957882



393338

Randall 26



948526



390479



Randall 65



957883



393339

Randall 27



957870



393326



Randall 66



957884



393340

Randall 28



948527



390480



Randall 67



957885



393341

Randall 29



948528



390481



Randall 68



957886



393342

Randall 30



948529



390482



Randall 69



957887



393343

Randall 31



948530



390483



Randall 70



957888



393344

Randall 32



948531



390484



Randall 71



957889



393345

Randall 33



948532



390485



Randall 72



957890



393346

Randall 34



948533



390486



Randall 73



957891



393347

Randall 35



948534



390487



Randall 74



957892



393348

Randall 36



948535



390488



Randall 75



957893



393349

Randall 37



948536



390489



Randall 76



957894



393350

Randall 38



948537



390490



Randall 77



957895



393351

Randall 39



948538



390491



Randall 78



957896



393352

Other Related Assets - Sand Springs Project

Underlying lease agreement dated March 14, 2007 (amended July 25, 2007) by and
between Randall Stoeberl d/b/a "RS GOLD" and C3 Resources, Inc.

All historic exploration data, maps, reports and/or other technical information
related to the Sand Springs project.

 

Veta Grande

Sections 3,4,9,10, T11N, R21E

Douglas County, Nevada

Douglas County











Douglas County





NMC



Book # 607







NMC



Book # 607

Claim Name



Number



Page #



Claim Name



Number



Page #























QSI 1



957897



7055



QSI 44



957940



7098

QSI 2



957898



7056



QSI 45



957941



7099

QSI 3



957899



7057



QSI 40



957942



7100

QSI 4



957900



7058



QSI 47



957943



7101

QSI 5



957901



7059



QSI 48



957944



7102

QSI 6



957902



7060



QSI 49



957945



7103

QSI 7



957903



7061



QSI 50



957946



7104

QSI 8



957904



7062



QSI 51



957947



7105

QSI 9



957905



7063



QSI 52



957948



7106

QSI 10



957906



7064



QSI 53



957949



7107

QSI 11



957907



7065



QSI 54



957950



7108

QSI 12



957908



7066



QSI 55



957951



7109

QSI 13



957909



7067



QSI 56



957952



7110

QSI 14



957910



7068



QSI 57



957953



7111

QSI 15



957911



7069



QSI 58



957954



7112

QSI 16



957912



7070



QSI 59



957955



7113

QSI 17



957913



7071



QSI 60



957956



7114

QSI 18



957914



7072



QSI 61



957957



7115

QSI 19



957915



7073



QSI 62



957958



7116

QSI 20



957916



7074



QSI 63



957959



7117

QSI 21



957917



7075



QSI 64



957960



7118

QSI 22



957918



7076



QSI 65



957961



7119

QSI 23



957919



7077



QSI 66



957962



7120

QSI 24



957920



7078



QSI 67



957963



7121

QSI 25



957921



7079



QSI 68



957964



7122

QSI 26



957922



7080



QSI 69



957965



7123

QSI 27



957923



7081



QSI 70



957966



7124

QSI 28



957924



7082



QSI 71



957967



7125

QSI 29



957925



7083



QSI 72



957968



7126

QSI 30



957926



7084



QSI 73



957969



7127

QSI 31



957927



7085



QSI 74



957970



7128

QSI 32



957928



7086



QSI 75



957971



7129

QSI 33



957929



7087



QSI 76



957972



7130









Douglas County











Douglas County





NMC



Book # 607







NMC



Book # 607

Claim Name



Number



Page #



Claim Name



Number



Page #























QSI 34



957930



7088



QSI 77



957973



7131

QSI 35



957931



7089



QSI 78



957974



7132

QSI 36



957932



7090



QSI 79



957975



7133

QSI 37



957933



7091



QSI 80



957976



7134

QSI 38



957934



7092



QSI 81



957977



7135

QSI 39



957935



7093



QSI 82



957978



7136

QSI 40



957936



7094



QSI 83



957979



7137

QSI 41



957937



7095



QSI 84



957980



7138

QSI 42



957938



7096



QSI 85



957981



7139

QSI 43



957939



7097



QSI 86



957982



7140

 

Other Related Assets - Veta Grande Project

Underlying lease agreement dated March 14, 2007 by and between CARACOL and C3
Resources, Inc.

All historic exploration data, maps, reports and/or other technical information
related to the Veta Grande project.

 